DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 4/2/2021.
Claim 1 is pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/13/2021 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,042. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the 
Instant Application
U.S. Patent No. 10,986,042
1. For a forwarding element, a data plane circuit for forwarding data messages received by the forwarding element, the data plane comprising: a parameter extracting circuit to extract floating-point parameter values embedded in a set of data messages received by the data-plane circuit; a computation circuit to perform computations based on the extracted floating-point parameter values; and a parameter forwarding circuit to forward results of the computations in data messages forwarded by the forwarding element.
1. For a forwarding element, a data-plane circuit for forwarding data messages received by the forwarding element, the data-plane circuit comprising: a parameter extracting circuit to extract floating-point parameter values embedded in a set of data messages received by the data-plane circuit; a computation circuit to perform computations based on the extracted floating-point parameter values; and a parameter forwarding circuit to send results of the computations in data messages sent by the forwarding element, wherein based on performance of a floating point computation based on a floating point value stored in a last data message from a group of data messages, the parameter forwarding circuit is to embed results of the computations in the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (7,899,900), Larocque (USPAN 2012/0069752), and Lee (USPAN 2009/0154334)
Consider claim 1, Motoyama discloses for a forwarding element, a data plane circuit for forwarding data messages received by the forwarding element (see figure 9A and col. 2 line 60 to col. 3 line 11), comprising
a parameter extracting circuit to extract parameter values embedded in a set of data messages received by the data-plane circuit (see col. 2 line 60 to col. 3 line 11 and col. 3 lines 31-46: receiving information from the accessed device in the form of data strings, storing a data string associated with one of the parameter values, parsing the received information to extract parameter values representing an operational status of the device; the required information and parameter values extracted from the web page using the HTML/XML parser are stored in the database; the extracted parameter values are the correlated with predetermined information stored in the database for the monitored device).

Larocque teaches a computation circuit to perform computations based on the extracted parameter values and a parameter forwarding circuit to forward results of the computations in data messages forwarded by a forwarding element (see paragraph 71: the processing unit queries database to extract aggregated measures related to requested metrics and then performs calculations over the extracted aggregated measures to compute the values of the metrics. These values are transmitted to the reports unit 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Motoyama and have a computation circuit to perform computations based on the extracted parameter values and a parameter forwarding circuit to forward results of the computations in data messages forwarded by the forwarding element, as taught by Larocque, thus providing a method that helps to generate a network footprint for at least a subset of all the models of mobile devices operating on a network (see paragraph 10 of Larocque).
Motoyama in view of Larocque does not specifically disclose that the parameter values are floating-point parameter values. 
Lee teaches that parameter values are floating-point parameter values (see paragraph 32: floating point number parameter values).
(see paragraph 3 of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412